Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-21, in the reply filed on 4/19/22 is acknowledged.  The traversal is on the ground(s) that there is an overlap in search.  This is not found persuasive because search burden has been established for the reasons listed in the Restriction Requirement.
The requirement is still deemed proper and is therefore made FINAL.
Claims 22-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4/19/22.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-21 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-21 of copending Application No. 16/807245 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 9, 12-15, 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5353154 to Lutz.
Claims 1-2, 12-13:
Lutz teaches a method for forming a multilayered reflective body (abstract) to be used in the fascia for an automobile (Fig. 1).  The process provides a transparent polymer film comprising PMMA (4:15-29), printing indicia on at least one surface of the polymer film (5:5-16), and shaping the polymer film (5:26-42) such that the polymer film blends into the vehicle body lines (i.e., is consonant with vehicle exterior configuration) (1:32-37).

Claim 9:
The polymer film is initially flat and is molded into a non-flat shape (Fig. 19-20).
Claims 14-15:
The polymer film is backlit with an array of LEDs to produce an image (5:43-50).  By virtue of turning the LEDs on and off, an animation is produced.
Claim 19:
The polymer film is shaped using a thermoforming process (5:26-42).  Thermoforming includes heating, molding, and then cooling to produce the desired shape such as the fold shown in Fig. 20.  As discussed above, this is to form a shape that blends into the vehicle body lines.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 11, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5353154 to Lutz.
Lutz does not explicitly state 1) printing on the internal surface of the polymer film, 2) cutting the article from a sheet to create an initial flat shape, or 3) cutting the article in a particular shape.  However, Lutz does teach printing on at least on surface of the polymer film (5:5-16) which includes the internal surface.  The polymer film can be initially formed by extrusion die (5:26-42), which requires cutting into sheets and placed in the thermoforming device (Fig. 20).  The shape of the polymer film may be designed into shapes and contours other than those depicted (11:22-25) in order to fit in with the overall aesthetic design of the vehicle body.  Additionally, aesthetic design changes and changes in shape are not patentably distinguishing.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to print on the interior surface in order to protect the ink layers, cut the extruded sheet to fit within the thermoforming device, and cut/shape the polymer film into the desired aesthetic design.   

Claim(s) 3-8, 10, 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5353154 to Lutz in view of US 2008/0299315 to Iwase in view of US 2015/0042716 to Beier in view of US 2018/0216799 to Inoue.
Lutz is discussed above, but does not teach an inkjet process for accomplishing the aesthetic design goals of the decorative polymer film.  However, Iwase teaches a flatbed inkjet printer (Fig. 3) for printing, uv curing, and protective topcoating a flat substrate (abstract).  In addition, the inks include the ability to print transparent colored portions and opaque portions [0011-0012].  Beier teaches the inkjet process utilizing a multi-axis robot attached to an inkjet printer head to allow for printing on 3D surfaces 
 (abstract) such as those with a bend [0025].  Inoue teaches a lighting assembly including a light transmission member 11 comprising a first and second light transmissive portion 11a, 11b that are planar and on either side of a permanent fold (Fig. 2).  In sum, Lutz teaches printing on a planar polymer film that is thermoformed into the desired shape, Iwase teaches inkjet as a suitable printing technique for printing on the planar polymer film, Beier teaches a variant of inkjet that is a suitable printing technique for the shaped polymer film, and Inoue teaches a known shape for the polymer film.  The inkjet technique is well-known for providing the desired design in the desired location and there is no technical barrier to providing transparent patterns to certain areas and opaque patterns to other area (as in claim 10) or different patterns on either side of the fold (as in claims 20-21).  The choice of pattern to apply in particular locations is of an aesthetic nature and not patentably distinguishing.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the substitutions described above with the predictable result of providing the desired decorative polymer film.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5353154 to Lutz in view of US 2017/0313061 to Profaca.
Lutz is discussed above but does not teach using a lithographic press or digital press for printing.  However, Profaca teaches a digital inkjet press [0003] for commercial printing that comprises a 2D array of inkjet printheads that are capable of printing a high speeds compared to single printhead inkjet printing [0004].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to print the design using a digital inkjet press.  Doing so predictably results in successful design formation at relatively high speeds.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX A ROLLAND whose telephone number is (571)270-5355. The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 5712721234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX A ROLLAND/Primary Examiner, Art Unit 1759